 


110 HR 2680 IH: Robert M. La Follette, Sr. Commemorative Coin Act
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2680 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2007 
Ms. Baldwin (for herself, Mr. Obey, Mr. Sensenbrenner, Mr. Kind, Mr. Petri, Ms. Moore of Wisconsin, Mr. Ryan of Wisconsin, and Mr. Kagen) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require the Secretary of the Treasury to mint coins in commemoration of Robert M. La Follette, Sr., in recognition of his important contributions to the Progressive movement, the State of Wisconsin, and the United States. 
 
 
1.Short titleThis Act may be cited as the Robert M. La Follette, Sr. Commemorative Coin Act. 
2.FindingsThe Congress makes the following findings: 
(1)Robert M. La Follette, Sr., better known as Fighting Bob La Follette, was born more than 150 years ago, on June 14, 1855, in Primrose, Wisconsin. 
(2)Fighting Bob was elected to 3 terms in the United States House of Representatives, 3 terms as Governor of Wisconsin, and 4 terms as a United States Senator. 
(3)Fighting Bob founded the Progressive wing of the Republican Party. 
(4)Fighting Bob was a lifelong supporter of civil rights and women’s suffrage, earning respect and support from such distinguished Americans as Frederick Douglass and Harriet Tubman Upton. 
(5)Fighting Bob helped to make the Wisconsin Idea a reality at the Federal and State level, instituting election reforms, environmental conservation, railroad rate regulation, increased education funding, and business regulation. 
(6)Fighting Bob was a principal advocate for the Seventeenth Amendment to the Constitution of the United States, which calls for the election of United States Senators by popular vote. 
(7)Fighting Bob delivered an historic speech, “Free Speech in Wartime”, opposing the public persecution of those who sought to hold their Government accountable. 
(8)Fighting Bob played a key role in exposing the corruption during the Teapot Dome Scandal. 
(9)Fighting Bob and his wife, Belle Case La Follette, founded La Follette’s Weekly, now renamed The Progressive, a monthly magazine for the Progressive community. 
(10)Fighting Bob ran for the presidency on the Progressive ticket in 1924, winning more than 17 percent of the popular vote. 
(11)The Library of Congress recognized Fighting Bob in 1985 by naming the Congressional Research Service reading room in the Madison Building in honor of both Robert M. La Follette, Sr., and his son, Robert M. La Follette, Jr., for their shared commitment to the development of a legislative research service to support the United States Congress. 
(12)Fighting Bob was honored in 1929 with 1 of 2 statues representing the State of Wisconsin in National Statuary Hall in the United States Capitol. 
(13)Fighting Bob was chosen as 1 of Five Outstanding Senators by the Special Committee on the Senate Reception Room in 1957. 
(14)A portrait of Fighting Bob was unveiled in the Senate Reception Room in March 1959. 
(15)Fighting Bob was revered by his supporters for his unwavering support of his ideals, and for his tenacious pursuit of a more just and accountable Government. 
3.Coin specifications 
(a)$1 Silver coinsThe Secretary of the Treasury (in this Act referred to as the “Secretary”) shall mint and issue not more than 500,000 $1 coins in commemoration of Robert M. La Follette, Sr., each of which shall— 
(1)weigh 26.73 grams; 
(2)have a diameter of 1.500 inches; and 
(3)contain 90 percent silver and 10 percent copper. 
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code. 
(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items. 
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be developed in consultation with artists from the State of Wisconsin, and shall be emblematic of the life and accomplishments of Robert M. La Follette, Sr. 
(2)Designation and inscriptionsOn each coin minted under this Act, there shall be— 
(A)a designation of the value of the coin; 
(B)an inscription of the year in which the coin is minted; and 
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. 
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary, after consultation with artists from the State of Wisconsin and the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coinage Advisory Committee. 
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. 
(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act. 
(c)Period for issuanceThe Secretary may issue coins minted under this Act only during the calendar year beginning on January 1, 2008. 
6.Sale of coins 
(a)Sale priceThe coins minted under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins; 
(2)the surcharge provided in subsection (b) with respect to such coins; and 
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping). 
(b)SurchargesAll sales of coins minted under this Act shall include a surcharge of $10 per coin. 
(c)Bulk salesThe Secretary shall make bulk sales of the coins minted under this Act at a reasonable discount. 
(d)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins. 
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 
7.Distribution of surchargesSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins minted under this Act shall be deposited into the United States Mint Public Enterprise Fund. 
8.Financial assurances 
(a)No net cost to the governmentThe Secretary shall take such actions as may be necessary to ensure that minting and issuing coins under this Act will not result in any net cost to the United States Government. 
(b)Payment for coinsA coin shall not be issued under this Act unless the Secretary has received— 
(1)full payment for the coin; 
(2)security satisfactory to the Secretary to indemnify the United States for full payment; or 
(3)a guarantee of full payment satisfactory to the Secretary from a depository institution whose deposits are insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration Board. 
 
